DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Election/Restrictions
Applicant’s election of Group 1 (claims 1-12 and 14-16) in the reply filed on Nov. 13, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Annals Academy Med, 2012) in view of Brandt et al. (Clinical Orthopaedics, 2001) and Lopa et al. (European Cell Mat., 2014), as evidenced by Kyurkchiev et al. (World J Stem Cells, 2014) for claims 5 and 12.
	The claims are directed to compositions and kits for treating articular cartilage defects that include a therapeutically effective amount of fat-derived mesenchymal progenitor cells, human serum albumin and sodium hyaluronate.

	Lee et al. teach hyaluronic acid, not the closely related sodium hyaluronate; and teach MSCs are bone-marrow derived, not fat-derived.  Lee et al. does not teach a composition having the cells and hylaronic acid together.  
	Brandt et al. teach using sodium hyaluronate for intraarticular knee injection in patients with osteoarthritis is effective and clinically well tolerated.  (Title, Abstract).  Brandt et al. teach that hyaluronic acid preparations have been previously been used in intraarticular treatment.  (p. 131, 1st col., 1st full para.).  
	Lopa et al. teach that fat-derived mesenchymal stem cells isolated from different areas (infrapatellar fat pad) (IFP) and knee subcutaneous adipose tissue (ASC) possess specific features, despite having similar cell surface markers, that make them preferable for cartilage-based treatments.  (Abstract).  More specifically, Lopa et al. teach that while both cell types displayed cell surface markers typical of mesenchymal stem cells (CD90+/CD73+/CD29+ and CD45-), IFP-MSCs had higher amounts of glycosaminoglycans, making them a superior choice when chondrogenic potential is desired.   
	With respect to the obviousness of combining the cells and hyaluronate into a single composition, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  MPEP 2144.06, I.
	It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the composition taught by Lee et al. to substitute both fat-derived MSCs and sodium hyaluronate because it would have been obvious to substitute one known element for another to obtain predictable results.  Substituting sodium hyaluronate as taught by Brandt et al. for the hyaluronic acid taught by Lee et al. would have led to predictable results with a reasonable expectation of success because Brandt et al. explicitly teach that different hyaluronic acid-based preparations have been used in intraarticular injections and conduct their evaluation with a specific sodium hyaluronate product, concluding that the product is effective and well-tolerated.   Substituting fat-derived MSCs as taught by Lopa et al. for the bone marrow derived MSCs taught by Lee et al. would have led to predictable results with a reasonable expectation of success because Lopa et al. teach that while MSCs possess similar cell surface marker profiles (identifying them as MSCs), MSCs derived from fat, and more specifically IFP-MSCs demonstrate increased capacity for chondrogenic differentiation, an attribute desired when treating intraarticular joints.   
	With respect to claims 2, 3, 10 and 11, Lee et al. teach using flow cytometry to confirm cultured cells are mesenchymal stem cells (CD90+, CD34-) and culturing the cells to determine culture plate adherence.  While Lee et al. does not explicitly teach the purity of the MSCs they 
	With respect to claim 4, Lee et al. teach 10 million cells were ready for injection (pg. 513, 1st col., 3rd full para.) and 2 million cells/cm2 were used (pg. 513, 2nd col, top partial para.), rendering obvious making a composition having between 2 and 10 million (106) cells in it.  
	With respect to claims 5 and 12, as evidenced by Kyurkchiev et al., it is known that mesenchymal stem cells secrete cytokines, such as TGF-β and VEGF (Title, pg. 551, Table 1; pg. 557-558 “Transforming Growth Factor Beta”).  Applicants have not provided any indication, either as claimed or in their original disclosure, that the cytokine profile of claim 12 is specific to a particular type of fat-derived MSC, so it is assumed that the cytokine profile of a purified, fat-derived MSC would meet this limitation.    
	
	With respect to claim 9, it would have been obvious to have used a solution of sodium hyaluronate concenytrated at 15-25 wt%, as Brandt et al. uses a commercial preparation with a lower percentage, but teach that the concentration of hyaluronate in the synovial fluid of patients with knee osteoarthritis is lower than that of normal synovial fluid (pg. 131, 1st col., 1st full para.); therefore if not constrained to choose a commercial preparation, increasing the 
With respect to claim 14, Lee et al. (as modified by the secondary references) teach that the composition is the active ingredient.  

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Annals Academy Med, 2012) in view of Brandt et al. (Clinical Orthopaedics, 2001) and Lopa et al. (European Cell Mat., 2014) as applied to claims 1-5, 10-12, and 14  above, and further in view of Bruder et al. (U.S. Patent No. 6,355,239).
Lee et al. does not teach a composition that is in unit dosage form with a volume of 4 mL or less.
Bruder et al. teach that mesenchymal stem cells are routinely packaged in unit dosage form, (para. [0030]).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the composition of Lee et al. to incorporate offering it in unit dosage form with a volume of 4 mL or less because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Offering the MSC composition in unit dosage form (as taught by Bruder et al.) would have led to predictable results with a reasonable expectation of success because Bruder et al. teach that this is a standard format for packaged MSCs; while Bruder et al. does not teach a specific volume, it would have been obvious for the volume to be 4 mL or less because Bruder et al. indicates that the cells can be provided for intravenous administration as an ampoule.  (para. [0030]).

 Claims 6, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Annals Academy Med, 2012) in view of Brandt et al. (Clinical Orthopaedics, 2001) and Lopa et al. (European Cell Mat., 2014) as applied to claims 1-5, 10-12, and 14  above, and further in view of Francis (Cytotech, 2010)
Lee et al. teaches a composition having 10 million cells in 2 mL of the patient’s own serum, but does not teach a composition or kit where human serum albumin is 0.5-2% or where the volume ratio of sodium hyaluronate to human serum albumin (HSA) is 2-4:1.
Francis teaches that albumin is present in serum at a level of about 50 mg/mL and that it makes up about 60% of total protein in serum.  (p. 2, 1st col., 2nd full para.).  Francis teaches that recombinant HSA at 5 mg/mL (0.5%) is a more reliable and better medium component than BSA, supports differentiation of stem cells and can be associated with improved functionality of stem cells in culture, and the high cost is offset by the benefits when used in tissue engineering and stem cell therapy.  (p. 11; pg. 12-13, “Concluding Remarks”)   
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the composition of Lee et al. to incorporate HSA at 0.5-2% and at a volume ratio with sodium hyaluronate to 2-4:1 because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Substituting HSA at 0.5-2% or higher (as taught by Franicis) in place of the autologous serum used by Lee et al. would have led to predictable results with a reasonable expectation of success because Francis teaches that HSA is used in products associated with stem cells, is a better choice than FBS and st col., 1st full para.); therefore if not constrained to choose a commercial preparation, increasing the concentration of sodium hyaluronate (thereby, enabling a site-specific increase in concentration upon injection) might provide additional therapeutic significance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA E KNIGHT/Primary Examiner, Art Unit 1632